People v Gonzalez (2019 NY Slip Op 08632)





People v Gonzalez


2019 NY Slip Op 08632


Decided on December 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2019

Friedman, J.P., Oing, Singh, Moulton, JJ.


1718/15 10466A 1993/15 10466

[*1] The People of the State of New York, Respondent,
vJorge Gonzalez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Whitney Elliott of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered August 3, 2017, convicting defendant, upon his pleas of guilty, of burglary in the third degree and attempted robbery in the third degree, and sentencing him to an aggregate term of one to three years, unanimously affirmed.
Defendant validly waived his right to appeal (see People v Bryant, 28 NY3d 1094 [2016]) with respect to each case, which forecloses review of his excessive sentence claim and his challenge to the issuance of an order of protection. Regardless of whether defendant made a valid waiver of his right to appeal, his claim that the order of protection imposed at sentencing was procedurally defective requires preservation (see People v Nieves, 2 NY3d 310, 315-317 [2004]), and we decline to review
this unpreserved claim in the interest of justice. As an alternative holding, we find that the record sufficiently reflects the reasons for the imposition of the order of protection. We also perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2019
CLERK